Citation Nr: 1448739	
Decision Date: 11/03/14    Archive Date: 11/10/14

DOCKET NO.  12-06 734	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for a heart disorder.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. M. Donahue Boushehri, Counsel 


INTRODUCTION

The Veteran served on active duty in the Army from February 1964 to February 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

On the March 2012 VA Form 9, the Veteran requested a Travel Board hearing.  In a separate correspondence, the Veteran withdrew his request for a Travel Board hearing and requested a hearing before a Decision Review Officer (DRO).  A hearing before a DRO was held in April 2012, and a transcript is included in the claims file.  Therefore, the Board finds that there is no hearing request pending.

The issue was previously remanded by the Board in November 2013 for additional development to include obtaining outstand Social Security Administration disability records and to afford the Veteran a VA examination.  SSA records were obtained and associated with the claims file in February 2014, and a VA examination was conducted in February 2014.  Thus, there is compliance with the Board's remand instructions, as to those issues being finally adjudicated in this decision.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).


FINDING OF FACT

The preponderance of the evidence is against finding that the Veteran has heart disorder that is etiologically related to a disease, injury, or event in service.



CONCLUSION OF LAW

Service connection for a heart disorder is not warranted.  38 U.S.C.A. §§ 1110, 1111, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f), 3.306 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.326.  When VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

A letter dated in April 2009, fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The Veteran was advised that it was ultimately his responsibility to give VA any evidence pertaining to the claim.  The letter informed him that additional information or evidence was needed to support his claim, and asked him to send the information or evidence to VA.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  The letter also explained to the Veteran how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The VA treatment records, service treatment records, private records identified and Social Security Administration (SSA) disability benefits have been obtained in the development of the claim.  38 U.S.C.A § 5103A, 38 C.F.R. § 3.159.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claim.  The Board finds that all relevant evidence has been obtained with regard to the Veteran's claim of service connection for the issue listed above, and the duty to assist requirements have been satisfied.

The Veteran was provided a VA examination in February 2014 for his heart condition.  The examiner reviewed the claims file, provided the opinion requested, and provided detailed reasoning for her conclusions.  The Board notes that the VA examiner indicated that there was a "pending scanning" notice upon review of the electronic claims files.  However, considering the examiners specific references to the Veteran's service treatment records, post-service treatment records, and lay statements, the Board is satisfied that the examiner had the pertinent evidence to formulate an adequate opinion.  In light of the above, the Board finds that the record contains sufficient evidence to make a decision with regard to this claim.  

Here, the statement submitted by the Veteran following receipt of the VHA opinion merely reiterates assertions already of record when this claim was last reviewed by the AOJ.  For these reasons, the motion to remand the claim to the RO for consideration of additional argument in response to the VHA opinion is denied.

Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection on a direct basis, the record must contain: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Every Veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111.

In order to rebut the presumption of soundness at service entry, there must be clear and unmistakable evidence showing that the disorder preexisted service and there must be clear and unmistakable evidence that the disorder was not aggravated by service.  Clear and unmistakable evidence means that the evidence 'cannot be misinterpreted and misunderstood, i.e., it is undebatable.'  Vanerson v. West, 12 Vet. App. 254, 258 (1999) (citing definition of 'clear and unmistakable error' in Russell v. Principi, 3 Vet. App. 310, 313-14 (1992)).  The clear and unmistakable evidence standard is an 'onerous' one.  Laposky v. Brown, 4 Vet. App. 331, 334 (1993) (citing Akins v. Derwinski, 1 Vet. App. 228, 232 (1991)).

The Veteran is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  VAOPGPREC 3-2003; Jordan v. Principi, 17 Vet. App. 261 (2003); Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

However, where a preexisting disease or injury is noted on the entrance examination, section 1153 of the statute provides that '[a] preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.'  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  For Veterans who served during a period of war or after December 31, 1946, clear and unmistakable evidence is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service, and clear and unmistakable evidence includes medical facts and principles which may be considered to determine whether the increase is due to the natural progress of the condition.  38 C.F.R. § 3.306(b).

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a lay person is competent to identify the medical condition (noting that sometimes the lay person will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, (Fed. Cir. 2007).  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether the evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21. Vet. App. 303 (2007).

Analysis

In this case, the medical evidence of record is absent any documentation of treatment for rheumatic fever or a heart disorder prior to the Veteran's active service.  In December 1963 enlistment and December 1965 separation examination reports and associated medical history reports, the Veteran denied any history of rheumatic fever.  Additionally, in post-service private treatment records dated in June 1979, the Veteran again denied having rheumatic heart disease or rheumatic fever.  In a June 1994 private surgical note, the examiner indicated the Veteran had a history of mitral stenosis thought to be secondary to rheumatic fever.  During the February 2014 VA examination, the Veteran reported that at time of his first surgery in 1979, his surgeon said that he had probably had rheumatic fever at about age 8.  During an April 2012 DRO hearing, the Veteran reported that his mother confirmed that he had really been sick for a couple of weeks at about that age.  The Veteran also reported he went to doctors as a child for various problems and was never told that he had a heart problem.  In a June 1979 private treatment record, the Veteran claimed a 20 year history of increasing shortness of breath.  During an April 2012 DRO hearing, the Veteran testified that in addition to shortness of breath, he also had symptoms of spitting up blood and foaming during basic training, but he did not report it.  The February 2013 VA examiner determined there was no credible personal history provided by the Veteran or objective medical evidence to support an episode of acute rheumatic fever prior to or during the Veteran's active duty service; therefore, it is less likely than not that the Veteran had a preexisting heart condition prior to active duty.

Although the Veteran has asserted that his mother indicated that he had rheumatic fever as a child and that his physician also claimed rheumatic fever as a child, there is no clear and unmistakable evidence of a pre-existing injury.  There are no treatment records from service or prior to service to confirm a diagnosis of rheumatic fever or heart disorder.  Although the Veteran and the his mother are credible and competent to describe an illness that the Veteran had and shortness of breath, neither is competent to give a diagnosis of rheumatic fever or a heart disorder prior to service.  Furthermore, the Veteran's recollection of what he was told by a physician in 1979 does not rise to the level of clear and unmistakable evidence of a preexisting disability, particularly in light of the lack of documentation of such disability prior to service, and the negative VA opinion discussed above.  The Board therefore finds that it is not shown by clear and unmistakable evidence that a heart disorder pre-existed active service.  Accordingly, the Veteran is presumed sound at entry. 

With respect to Shedden requirement (1), the Veteran has a current heart condition diagnosed as supraventricular arrhythmia, valvular heat disease, status-post heart valve replacement, and rheumatic heart disease during a February 2014 VA examination.  As a result, this requirement is met and the Board now turns to service connection requirements (2) and (3).

The Veteran contends that he has had a rheumatic heart disorder prior to service, which was aggravated by service.  As noted above, the Board finds the presumption of soundness has not been overcome, and therefore no pre-existing condition has been conceded.  Therefore, the Board will consider the Veteran's claims on a direct theory of entitlement.  The Veteran has alleged that he first had symptoms of a heart disorder during active service and a continuity of symptomatology links the in-service symptoms to his current heart disability.

Service treatment records including a December 1963 enlistment and December 1965 examination reports and associated medical history reports are negative for complaints of a heart disorder.  In fact, the Veteran specifically denied shortness of breath, pain or pressure in chest, chronic cough, palpitation or pounding heart, or ever coughing up blood. 

The Board notes that the first post-service diagnosis of a heart problem is in a June 1978 private treatment note, more than 13 years after separation from active service. 

Ultimately, the Board finds that the most persuasive evidence of record is the February 2014 VA examiner's opinion.  This examiner considered the Veteran's reported history and the aforementioned evidence in the service treatment record, as well as the post-service treatment.  In addressing etiology, the examiner found that there is no credible personal history provided by the Veteran or objective medical evidence to support an episode of acute rheumatic fever during the Veteran's active duty service.  The examiner found the Veteran's signed medical histories more probative than history provided many years later.  The examiner noted that it is possible that he experienced a recurrent rheumatic fever episode in 1978 but the evidence clearly supports that his rheumatic heart disease was not clinically evident until that time period.  The examiner referred to the two physical examinations and chest x-rays with no findings of abnormality.  He noted that this does not entirely rule out the possibility of previous acute  rheumatic fever, but it does strongly support that the Veteran did not have rheumatic heart disease prior to or during his active duty period.  The medical literature clearly supports that progressive valvular disease commonly develops in the years following one or more episodes of acute rheumatic fever.  In addition, mitral stenosis is most commonly a slowly progressive disease with a latency period as long as 20 to 40 years between the initial infection and the onset of clinical symptoms.  Therefore, it is less likely than not that the Veteran incurred a heart condition during his active duty service period.

The Board has carefully considered the Veteran's lay assertions.  The Board acknowledges that a layman is competent to report what he or she experiences through one of the senses.  See Layno v. Brown, 6 Vet. App 465, 470 (1994).  However, while the Veteran is competent to report symptoms such as shortness of breath, the determination as to the etiology of a heart disorder requires specialized training for a determination as to causation, and is therefore not susceptible of lay opinion.  See 38 C.F.R. § 3.159.

The grant of service connection requires competent and credible evidence to establish a diagnosis and, as in this case, relate the diagnosis to the Veteran's service.  While the record contains post-service records of medical treatment related to the Veteran's heart disorder, it does not contain reliable evidence which relates this claimed disability to any injury or disease in service.  The Board finds that the negative record at service discharge and for years following service is more probative and credible than the Veteran's more recent statements.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Moreover, a VA examiner has reviewed the record and concluded that the Veteran's does not have a heart disorder related to service.  In assigning high probative value to this opinion, the Board notes that the physician had the claims file for review, and specifically discussed evidence contained in the claims file to include the Veteran's history.  There is no indication that the VA physician was not fully aware of the Veteran's past medical history or that she misstated any relevant fact.  Thus, while the Board has considered the Veteran's reports as to his history, including as to when his symptoms began, the Board ultimately finds the VA physician's opinion to be of far greater probative value than the Veteran's statements.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (noting that factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion.); Neives-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

Absent reliable lay or medical evidence relating these claimed disabilities to service, the Board concludes that the claim of entitlement to service connection for back strain and degenerative disc disease must be denied.  The preponderance of the evidence is against the Veteran's claim and the doctrine of reasonable doubt is not applicable in the instant appeal.  Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1990); 38 C.F.R. § 3.102 (2013).




ORDER

Entitlement to service connection for a heart disorder is denied.



____________________________________________
	MICHAEL LANE	
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


